t c memo united_states tax_court rose marie sunleaf petitioner v commissioner of internal revenue respondent docket no filed date timothy j krumm for petitioner michael w bitner for respondent memorandum findings_of_fact and opinion vasquez judge this case arises from a request for relief under sec_6015 f with respect to petitioner’s taxable_year the issues for decision are whether our review is limited to the administrative record as of the date respondent’ sec_1 unless otherwise indicated all section references are to the internal_revenue_code determination denying petitioner’s request for sec_6015 relief was issued and whether respondent abused his discretion in denying petitioner relief under sec_6015 for i procedural background findings_of_fact petitioner is the widow of roger w sunleaf mr sunleaf who died on date after mr sunleaf’s death petitioner discovered he had not been paying their joint federal income taxes or federal employment_taxes and they owed the internal_revenue_service irs dollar_figure of this amount approximately dollar_figure was from underpayments including interest and penalties of federal_income_tax for the years and petitioner requested sec_6015 relief petitioner submitted to the irs form_8857 request for innocent spouse relief dated date form questionnaire for requesting spouse dated date and an undated letter explaining her circumstances and the reasons she was entitled to relief pursuant to sec_6015 respondent denied petitioner sec_6015 relief in an date letter respondent’s workpapers showed that he denied sec_6015 relief for because petitioner’s claim was not timely respondent claimed the first collection activity with respect to the liability for was made on date and petitioner’s request for sec_6015 relief was untimely because it was made more than years from the first collection activity petitioner filed a form statement of disagreement on date in a letter dated date respondent informed petitioner that he was reconsidering petitioner’s request for sec_6015 relief for in a final_determination dated date respondent denied petitioner’s request for sec_6015 relief for on the ground among others that petitioner did not have reason to believe at the time the return was filed that the tax would be paid_by mr sunleaf petitioner petitioned this court on date requesting sec_6015 relief for at the time of filing her petition petitioner resided in iowa as of date the amount of the tax_liability in dispute was dollar_figure dollar_figure is the amount of the underpayment and dollar_figure is the amount of interest and penalties ii substantive background petitioner and mr sunleaf timely filed a joint income_tax return for mr sunleaf prepared the return which petitioner signed without prior review it was mr sunleaf’s practice to fill out the couple’s income_tax return and present it to petitioner for her signature a few minutes before the post office closed on the day the return was due this practice prevented petitioner from reviewing their joint income_tax return because she was rushed and pressured into signing the return petitioner was years old at the time of trial date she and mr sunleaf were married in and lived in montezuma iowa for approximately years at the time of trial the population of montezuma was approximately big_number petitioner graduated from finley hospital nursing school and worked as a nurse until when a back injury forced her to stop working she lost her certification as a nurse in mr sunleaf graduated from the university of iowa school of law in started working as an attorney in montezuma and worked as an attorney in montezuma for the duration of his life petitioner and mr sunleaf had a wonderful life together mr sunleaf worked in his law practice and petitioner took care of the family home petitioner and mr sunleaf had a joint checking account petitioner never saw the bank statements for this account and used the account only rarely when mr sunleaf gave petitioner a check to buy something for the house the joint account was managed by mr sunleaf and primarily used to pay for the expenses he handled during their marriage petitioner had a personal bank account she used to pay for christmas presents and later once she started to receive social_security_benefits to pay for groceries and prescription drugs the money in petitioner’s personal account came from gifts to petitioner from her family and from social_security_benefits the expenses for groceries and drugs usually used up petitioner’s social_security_benefits when she signed the joint income_tax return for petitioner was unaware of any financial problems she and mr sunleaf may have had petitioner was unaware of whether mr sunleaf ever borrowed any money mr sunleaf did not speak to petitioner about money and finances when the topic of taxes came up mr sunleaf told petitioner he would handle it and petitioner did not ask any questions about the joint tax returns shortly after mr sunleaf’s death his former secretary contacted the coexecutor of mr sunleaf’s estate petitioner’s niece about alerting petitioner to her poor financial condition mr sunleaf’s former secretary had worked for him for years and knew mr sunleaf was in trouble with the irs and with the family finances petitioner was unaware of the financial situation while mr sunleaf was alive because he swore his secretaries to secrecy and he handled nearly all of the family’s financial affairs when petitioner learned of the financial mess that mr sunleaf had caused she was shocked at the time of his death mr sunleaf’s office his desk floor chairs and conference table were piled with mail there were unopened envelopes from creditors the irs and banks mr sunleaf was able to keep petitioner unaware of the financial mess because all mail addressed to petitioner and mr sunleaf was delivered to the post office in montezuma instead of their home petitioner never picked up the mail at the post office rather mr sunleaf picked up the mail and brought home only magazines and personal letters the gross value of mr sunleaf’s estate was dollar_figure in the probate of mr sunleaf’s estate judgments liens and claims of approximately dollar_figure were filed which included amounts owed to the irs the amounts owed to the irs were the result of a combination of income and employment_taxes penalties and interest dating back to before mr sunleaf’s death petitioner was never aware any money was owed to the irs for reasons unknown to petitioner before his death mr sunleaf had transferred the titles to his office building a cadillac motor_vehicle a corvette motor_vehicle and an mg motor_vehicle to petitioner’s name at the time of mr sunleaf’s death the office building’s estimated fair_market_value was dollar_figure the cadillac’s estimated fair_market_value was dollar_figure the corvette’s estimated fair_market_value was unknown and the mg’s estimated fair_market_value was dollar_figure the laws of iowa provided that petitioner was already half-owner of petitioner’s and mr sunleaf’s family home and accordingly only half of the home was included in mr sunleaf’s estate the approximate value of half of the family home was dollar_figure with an approximate equity_interest of dollar_figure the estate of mr sunleaf is not closed petitioner is expected to receive nothing from mr sunleaf’s estate petitioner submitted a statement of financial condition and other information dated date which detailed petitioner’s financial condition after much of mr sunleaf’s estate had been settled in the course of liquidating mr sunleaf’s estate to pay the judgments liens and claims against the estate petitioner and the coexecutor of mr sunleaf’s estate made the following transactions sold mr sunleaf’s office building and used all the proceeds to pay the lender that had a mortgage on the building sold the corvette and used all the proceeds to pay the debts which were a lien on the title of the vehicle hired an attorney to attempt to get possession of the mg motor_vehicle because the storage provider alleges mr sunleaf did not pay him for storage and the storage provider is owed money sold petitioner’s and mr sunleaf’s home in montezuma iowa to pay debts half of the proceeds went to mr sunleaf’s estate and half went to petitioner the half that went to mr sunleaf’s estate was used to pay creditors of the estate and federal employment_taxes in order to get the irs to allow petitioner to sell the home petitioner agreed to have her share of the net_proceeds placed in an escrow account the amount in the escrow account approximately dollar_figure is significantly less than the federal tax_liens placed on that amount approximately dollar_figure petitioner will not receive anything from the escrow account petitioner purchased and moved into manufactured housing in date for dollar_figure there is an outstanding mortgage of dollar_figure on the manufactured_home petitioner pays dollar_figure per month for the mortgage and dollar_figure per month in lot rent petitioner’s niece took out a second mortgage on her home to pay petitioner’s downpayment of dollar_figure on the manufactured_home petitioner sold a piano that was a gift from her father when she was a cushman vehicle and a lawnmower and used the proceeds to purchase a used cadillac for dollar_figure to replace her old cadillac which had over big_number miles on it petitioner sold dollar_figure in miscellaneous personal items and furniture on the form petitioner listed the income and expenses as follows income expenses rent or mortgage dollar_figure temporarily reduced food annuity dollar_figure social_security dollar_figure total dollar_figure utilities telephone auto licensing auto insurance auto gas repairs medical insurance life_insurance clothing other vet household repairs real_estate_taxes home insurance church dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner’s income will decrease by dollar_figure to dollar_figure when the annuity providing her with income ends in or by the time of trial the amount petitioner pays in mortgage and rent for her mobile home space had increased to a total of dollar_figure however petitioner’s real_estate_taxes had decreased after her move to a mobile home and were dollar_figure annually instead of dollar_figure annually petitioner listed a combined monthly other expense of dollar_figure that included real_estate_taxes and reported the annual amount as dollar_figure this was a monthly real_estate tax expense of continued taking into account the increased amount of her mortgage and her lot rent and the decreased amount of her real_estate_taxes petitioner’s monthly expenses are dollar_figure this exceeds her present monthly income by dollar_figure and will exceed her projected decreased monthly income in or by dollar_figure i scope of review opinion respondent argues that when the court determines whether petitioner is entitled to sec_6015 relief for the court is limited to the administrative record and may not consider evidence introduced at trial that was not included in the administrative record we disagree in 130_tc_115 we recently addressed the aforementioned issue of the scope of our review in sec_6015 cases for the reasons stated in porter when the court determines whether a taxpayer is entitled to sec_6015 relief the court’s determination is made in a trial de novo and the court is not limited to the administrative record continued dollar_figure petitioner reported real_estate_taxes of dollar_figure on her mobile home are paid semiannually this equals a monthly expense of dollar_figure mortgage and lot rent dollar_figure plus food dollar_figure plus utilities dollar_figure plus telephone dollar_figure plus auto licensing dollar_figure plus auto insurance dollar_figure plus auto gas and repairs dollar_figure plus medical insurance dollar_figure plus life_insurance dollar_figure plus clothing dollar_figure plus other vet household repairs real_estate_taxes home insurance and church dollar_figure equals dollar_figure ie the court may consider evidence and matters at trial which were not part of the administrative record porter v commissioner supra ii sec_6015 relief sec_6015 allows relief to a requesting spouse if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable the commissioner applies revproc_2003_61 sec_4 2003_2_cb_296 to determine whether a taxpayer has met the threshold requirements to submit a request for equitable relief revproc_2003_61 sec_4 c b pincite provides conditions under which the irs will ordinarily grant equitable relief from an underpayment of income_tax reported on a joint_return a eligibility revproc_2003_61 sec dollar_figure there are seven threshold conditions that all requesting spouses must meet in order for the commissioner to grant relief pursuant to sec_6015 respondent concedes that petitioner meets the requirements set forth in revproc_2003_61 sec_4 - revproc_2003_61 2003_2_cb_296 superseded revproc_2000_15 2000_1_cb_447 revproc_2003_61 supra applies to requests for relief filed on or after date or those pending on date for which no preliminary determination_letter has been issued as of that date id sec c b pincite on date petitioner filed for relief accordingly we apply revproc_2003_61 supra to this case b safe_harbor revproc_2003_61 sec dollar_figure revproc_2003_61 supra has a safe_harbor whereby the commissioner ordinarily will grant relief pursuant to sec_6015 safe_harbor stolkin v commissioner tcmemo_2008_ gonce v commissioner tcmemo_2007_328 billings v commissioner tcmemo_2007_234 revproc_2003_61 sec_4 titled circumstances under which the service ordinarily will grant equitable relief under sec_6015 with respect to underpayments on joint returns the safe_harbor allows relief to a requesting spouse if the requesting spouse meets three conditions see stolkin v commissioner supra revproc_2003_61 sec_4 first safe_harbor condition the first safe_harbor condition is on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the relief that the commissioner ordinarily grants pursuant revproc_2003_61 sec_4 c b pincite is subject_to the limitation set forth in revproc_2003_61 sec_4 c b pincite if the service adjusts the joint_return to reflect an understatement of income_tax relief will be available only to the extent of the income_tax_liability shown on the joint_return prior to the service’s adjustment respondent did not address revproc_2003_61 sec_4 on brief in any event it does not appear that the tax reported on the return has undergone adjustment accordingly we deem respondent has waived any issue regarding revproc_2003_61 sec_4 see 92_tc_661 alioto v commissioner tcmemo_2008_185 12-month_period ending on the date of the request for relief revproc_2003_61 sec_4 a mr sunleaf died date and petitioner was widowed when she made her request for relief petitioner’s status of being a widow is tantamount to her being separated or divorced see rosenthal v commissioner tcmemo_2004_89 respondent has conceded that petitioner meets this condition and accordingly we conclude that petitioner satisfied the first safe_harbor condition second safe_harbor condition the second safe_harbor condition is on the date the requesting spouse signed the joint_return the requesting spouse had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported income_tax_liability if a requesting spouse would otherwise qualify for relief under this section except for the fact that the requesting spouse’s lack of knowledge or reason to know relates only to a portion of the unpaid income_tax_liability then the requesting spouse may receive relief to the extent that the income_tax_liability is attributable to that portion revproc_2003_61 sec_4 b this factor is satisfied if the taxpayer reasonably believed when the return was filed that the liability would be paid_by the taxpayer’s spouse see alioto v commissioner tcmemo_2008_185 revproc_2003_61 sec_4 b in alioto v commissioner tcmemo_2008_185 the continued respondent argues petitioner did not prove that when the return was signed she knew or had reason to believe mr sunleaf would pay the tax shown on their return for respondent argues that petitioner had constructive knowledge of the underpayment simply by signing the income_tax return and that petitioner had a duty_of inquiry with respect to the contents of the return petitioner credibly testified that she did not learn about the tax_liabilities until after mr sunleaf’s death in and that she was not aware of tax problems or any financial matters before then petitioner found notices from the irs regarding tax_liabilities unopened and stacked with other unopened mail at mr sunleaf’s office all mail which could have alerted petitioner to tax problems and financial trouble was delivered to a post office box and picked up by mr sunleaf petitioner received only the mail mr sunleaf brought home and he did not tell petitioner about their tax problems and financial trouble under the circumstances petitioner’s belief that mr sunleaf would pay the tax_liability was reasonable mr continued taxpayer was subject_to revproc_2000_15 supra and subject_to the safe_harbor in sec dollar_figure of that revenue_procedure revproc_2000_15 supra was superseded by revproc_2003_61 supra however revproc_2003_61 supra did not materially change the safe_harbor in revproc_2000_15 sec_4 accordingly the analysis in alioto is relevant sunleaf had handled the couple’s finances and taxes for approximately years from their marriage in until his death in petitioner and mr sunleaf had a wonderful life together and petitioner was completely unaware of tax problems and financial trouble when petitioner signed the tax_return there were no circumstances present that would have indicated that it was unreasonable for petitioner to believe mr sunleaf would pay the tax_liability due see stolkin v commissioner tcmemo_2008_211 where it was not reasonable for the taxpayer to think mr stolkin would pay the taxes due only months after filing for bankruptcy gonce v commissioner tcmemo_2007_328 where taxpayer knew mr gonce had always bought on credit and that she and mr gonce spent more than they made the taxpayer had not shown it was reasonable to rely on mr gonce to pay the taxes due for those years it is petitioner’s complete lack of knowledge regarding tax and financial matters that persuades us that petitioner’s belief that mr sunleaf would pay the tax_liability reported on their joint income_tax return was reasonable see stolkin v commissioner supra moreover we have consistently found that a requesting spouse’s knowledge of the couple’s financial difficulties deprives the requesting spouse of reason to believe that his or her ex-spouse will pay the tax_liability additionally mr sunleaf’s assurances that he would handle the taxes and finances strengthens the reasonableness of petitioner’s belief that mr sunleaf would pay the tax_liability due for in keitz v commissioner tcmemo_2004_74 we found the taxpayer’s belief that mr keitz would pay the tax_liability reasonable where mr keitz had constantly assured the taxpayer that their taxes would be paid similarly petitioner’s belief that mr sunleaf would pay the tax_liability is reasonable because of mr sunleaf’s assurances that he would handle it the combination of petitioner’s complete lack of knowledge of their tax and financial matters and mr sunleaf’s assurances to petitioner leads us to conclude that petitioner at the time she signed the return had no knowledge or reason to know that the taxes would not be paid rather petitioner reasonably believed when the return was filed that the liability would be paid_by mr sunleaf we reject respondent’s argument that petitioner has not proven that when the return was signed she knew or had reason to believe that mr sunleaf would pay the tax shown on their return for see alioto v commissioner supra van arsdalen v commissioner tcmemo_2007_48 wiest v commissioner tcmemo_2003_91 we reject respondent’s argument that petitioner possessed constructive knowledge in a similar factual scenario where a spouse had assumed responsibility for preparing and filing the return we concluded the fact that the taxpayer signed the return did not establish the constructive knowledge that is relevant in the case of a liability that is reported on a return but not paid wiest v commissioner supra if signing a joint_return that reports a liability is sufficient to establish actual or constructive knowledge of an underpayment then no taxpayer signing such a joint_return would ever lack knowledge or reason to know of the underpayment we reject respondent’s argument that petitioner failed to fulfill a duty_of inquiry because at the time petitioner signed the return she did not know or have reason to know that the tax due would not be paid see keitz v commissioner supra taxpayer did not know or have reason to know when the joint_return was signed that tax would be unpaid where taxpayer had no involvement in her husband’s business husband had their return prepared and husband constantly assured taxpayer that their taxes would be paid we conclude that petitioner has satisfied this condition third safe_harbor condition the third safe_harbor condition is the requesting spouse will suffer economic hardship if the service does not grant relief for purposes of this revenue_procedure the service will base its determination of whether the requesting spouse will suffer economic hardship on rules similar to those provided in sec_301_6343-1 revproc_2003_61 sec_4 c generally economic hardship exists if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses alioto v commissioner tcmemo_2008_ butner v commissioner tcmemo_2007_136 the ability to pay reasonable basic living_expenses is determined by considering the following nonexclusive factors the taxpayer’s age employment status and history ability to earn and number of dependents an amount reasonably necessary for food clothing housing medical_expenses transportation current tax_payments and expenses necessary to the taxpayer’s production_of_income the cost of living in the taxpayer’s geographic area the amount of property available to satisfy the taxpayer’s expenses any extraordinary circumstances ie special education expenses a medical catastrophe or a natural disaster and any other factor bearing on economic hardship sec_301_6343-1 proced admin regs see gonce v commissioner supra van arsdalen v commissioner supra these provisions envision consideration of a taxpayer’s retirement needs where appropriate van arsdalen v commissioner supra petitioner is years old she is disabled and is unable to work as a nurse unlike other taxpayers who have filed for relief and been able to earn money working or had the option of returning to the workforce petitioner has a disability that forecloses the option of her returning to work as a nurse see stolkin v commissioner tcmemo_2008_211 where taxpayer was receiving dollar_figure in monthly spousal support and dollar_figure per month in salary george v commissioner tcmemo_2004_261 where taxpayer had retired but had been considering a return to the workforce to resume her teaching career the court found that the taxpayer posited no reason why she could not be expected to earn income comparable to the salary in the last year she worked full- time keitz v commissioner tcmemo_2004_74 where taxpayer earned dollar_figure annually and received approximately dollar_figure per month in alimony and child_support because of petitioner’s inability to return to the workforce her case is distinguishable from those of stolkin george and keitz where this court found the requesting taxpayer would not suffer economic hardship if relief was not granted rather than having sufficient monthly income to meet her monthly expenses petitioner had monthly expenses that exceeded her monthly income at the time she initially filed for relief and even after significant lifestyle changes have continued to exceed her monthly income we are satisfied that the expenses petitioner listed are reasonable basic living_expenses similar to the taxpayer in alioto petitioner sold her home to use the proceeds to pay down her debt upon discovering the financial mess her deceased husband had concealed petitioner has moved to a different town sold her home and purchased a mobile home worth approximately percent of the value of her former home in an attempt to raise money to pay down the debts also like the taxpayer in alioto petitioner will not inherit anything from her husband’s estate further petitioner’s monthly income will decrease to approximately dollar_figure the amount of her monthly social_security_benefits when the annuity she inherited ends petitioner’s lack of disposable income distinguishes her request for relief from other requests where this court has found that no economic hardship would occur if the taxpayer was not awarded relief in both stolkin and keitz this court noted the amount of disposable income available to each requesting taxpayer before finding that neither taxpayer would suffer economic hardship if relief was not granted stolkin v commissioner supra the taxpayer had approximately dollar_figure per month in disposable income keitz v commissioner supra the taxpayer had approximately dollar_figure per month in disposable income despite expenses exceeding her income petitioner is managing to support herself each month the expenses listed do not suggest a lifestyle that is extravagant or lavish see stolkin v commissioner supra taxpayer’s monthly expenses included dollar_figure monthly lease payments on a bmw after careful consideration we conclude collection of the tax_liability will cause petitioner to be unable to pay reasonable basic living_expenses accordingly petitioner will suffer economic hardship if relief is denied and the third condition of the safe_harbor has been met iii conclusion petitioner satisfies the safe_harbor conditions in revproc_2003_61 sec_4 accordingly petitioner is entitled to sec_6015 relief to reflect the foregoing decision will be entered for petitioner
